

116 HR 855 IH: Strengthening The Resiliency of Our Nation on the Ground Act
U.S. House of Representatives
2019-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 855IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2019Mr. Peters (for himself, Mr. Huffman, Mr. Connolly, Mr. Tonko, Ms. Stefanik, and Mr. Quigley) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo minimize the economic and social costs resulting from losses of life, property, well-being, business activity, and economic growth associated with extreme weather events by ensuring that the United States is more resilient to the impacts of extreme weather events in the short- and long-term, and for other purposes. 
1.Short titleThis Act may be cited as the Strengthening The Resiliency of Our Nation on the Ground Act or the STRONG Act. 2.Findings and purpose (a)FindingsCongress makes the following findings: 
(1)Extreme weather has serious economic costs for Americans, American businesses, and State and local governments. Hurricanes, droughts, floods, tornadoes, extreme heat, and extreme cold cause death, result in loss of property and well-being, especially among the most vulnerable populations, and negatively impact business activity and economic growth. (2)In the past 10 years, there have been more than 109 weather-related disasters in the United States, generating $715.8 billion in total losses. 
(3)According to NOAA, in 2018 there were 11 weather and climate disaster events that each caused $1 billion in damage across the United States.  (4)These events and natural disaster trends, when combined with the volatility of weather, ongoing demographic changes, and development in high risk areas, indicate that the negative impacts of extreme weather events and natural disasters have the potential to increase over time. The fact that a significant number of people and assets continue to be located in areas prone to volatile and extreme weather indicates that these events will continue to be expensive and deadly if the United States fails to enhance its resiliency to such events. Recent studies show that the intensity and frequency of some types of, but not all, extreme weather events will likely increase in the future. 
(5)Economic savings can be achieved by considering the impacts of extreme weather over the short- and long-term in the planning process. For example, a 2017 review of the Federal Emergency Management Agency’s hazard mitigation programs, conducted by the National Institute of Building Sciences’ Multi-Hazard Mitigation Council, found that on average, society saves $6 for every $1 spent on mitigation projects, such as elevating floodprone buildings, improving stormwater management systems, following practices to reduce fire hazards, and building earthquake-resistant structures.  (6)There are several efforts currently underway at the Federal, regional, tribal, State, and local levels that have helped lay the foundation for a federally coordinated effort to increase the Nation’s resiliency to extreme weather events, such as the Hurricane Sandy Rebuilding Task Force, the Presidential Policy Directive on National Preparedness (referred to in this Act as PPD–8), the National Preparedness System, the whole community approach led by the Department of Homeland Security, and the Silver Jackets Program by the Army Corps of Engineers. Other recent reports on this subject include the National Academies of Sciences’ reports Disaster Resilience: A National Imperative and Building Community Disaster Resilience through Public-Private Collaboration. 
(b)PurposeThe purpose of this Act is to minimize the economic and social costs and future losses of life, property, well-being, business activity, and economic growth by making the United States more resilient to the impacts of extreme weather events over the short- and long-term, thereby creating business and job growth opportunities by— (1)ensuring that the Federal Government is optimizing its use of existing resources and funding to support State and local officials, businesses, tribal nations, and the public to become more resilient, including— 
(A)encouraging the consideration of, and ways to incorporate, extreme weather resilience across Federal operations, programs, policies, and initiatives; (B)promoting improved coordination of existing and planned Federal extreme weather resilience and adaptation efforts that impact extreme weather resilience and ensuring their coordination with, and support of, State, local, regional, and tribal efforts; 
(C)minimizing Federal policies that may unintentionally hinder or reduce resilience, such as damaging wetlands or other critical green infrastructure, or lead Federal agencies to operate at cross-purposes in achieving extreme weather resilience; and (D)building upon existing related efforts, such as the Hurricane Sandy Rebuilding Task Force, the PPD–8, the National Preparedness System, and the whole community approach; 
(2)communicating the latest understanding and likely short- and long-term human and economic impacts and risks of extreme weather to businesses and the public; (3)supporting decisionmaking that improves resilience by providing forecasts and projections, data decision-support tools, and other information and mechanisms; and 
(4)establishing a consistent vision and strategic plan for extreme weather resilience across the Federal Government. 3.DefinitionsIn this Act: 
(1)DirectorThe term Director means the Director of the Office of Science and Technology Policy. (2)Extreme weatherThe term extreme weather includes severe and unseasonable weather, heavy precipitation, hurricanes, storm surges, tornadoes, other windstorms (including derechos), extreme heat, extreme cold, and other qualifying weather events as determined by the interagency group established under section 4(a)(1). 
(3)ResilienceThe term resilience means the ability to prepare and plan for, absorb, recover from, and more successfully adapt to adverse events in a timely manner. 4.Extreme weather resilience gap and overlap analysis (a)Interagency working group (1)In general (A)EstablishmentThe Director, with input from the Department of Homeland Security, shall establish and chair an interagency working group with Cabinet-level representation from all relevant Federal agencies. 
(B)DutiesThe working group shall— (i)come together to provide a strategic vision of extreme weather resilience; 
(ii)conduct a gap and overlap analysis of Federal agencies’ current and planned activities related to achieving short- and long-term resilience to extreme weather and its impacts on the Nation, such as storm surge, flooding, drought, and wildfires; and (iii)develop a National Extreme Weather Resilience Plan in accordance with section 5(a). 
(2)Additional representation from executive office of the presidentThe interagency working group established under paragraph (1) shall include representatives of the relevant offices and councils within the Executive Office of the President, including— (A)the Office of Management and Budget; 
(B)the National Security Staff; (C)the Council of Economic Advisors; 
(D)the Council on Environmental Quality; and (E)the Domestic Policy Council. 
(3)Consultation with tribal, state, and local representatives 
(A)In generalThe Federal interagency working group established under paragraph (1) shall work closely with an advisory group to take into account the needs of State and local entities across all regions of the United States. The advisory group shall consist of— (i)1 representative from the National Emergency Management Association; 
(ii)7 representatives from States and State associations; and (iii)8 representatives from local entities and associations, including representation from a tribal nation and at least 1 major metropolitan area. 
(B)Key sectorsThe representatives described in subparagraph (A) shall, in the aggregate, represent all of the key sectors set forth in subsection (b)(1). (C)MeetingsThe Director shall meet with the representatives described in subparagraph (A) not fewer than 9 times during the development of— 
(i)the gap and overlap analysis under this section; and (ii)the National Extreme Weather Resilience Action Plan under section 5. 
(4)Cooperation by federal agenciesIn carrying out the activities described in subsection (b), Federal agency representatives participating in the working group shall be forthright and shall fully cooperate with the Office of Science and Technology Policy. (5)DetaileesUpon the request of the Director, each agency or entity referred to in paragraph (1) shall provide the working group with a detailee, without reimbursement from the working group, to support the activities described in subsection (b), section 5, and section 7(a). Such detailee shall retain the rights, status, and privileges of his or her regular employment without interruption. 
(6)Volunteer servicesNotwithstanding section 1342 of title 31, United States Code, the working group may investigate and use such voluntary services as the working group determines to be necessary. (b)Gap and overlap analysisIn conducting the gap and overlap analysis required under subsection (a)(1), Federal agency representatives shall— 
(1)develop a Federal Government-wide working vision for resilience to the impacts of extreme weather events in the short- and long-term, in accordance with the purpose set forth in section 2(b), through an effort led by the Director and the interagency working group, which includes goals and objectives for key sectors. Key sectors shall include— (A)agriculture; 
(B)forestry and natural resources management; (C)water management, including supply and treatment; 
(D)energy supply and transmission; (E)infrastructure, including natural and built forms of water and wastewater, transportation, coastal infrastructure, and other landscapes and ecosystems services; 
(F)public health and healthcare delivery, including mental health and hazardous materials management; (G)communications, including wireless communications; 
(H)housing and other buildings; (I)national security; 
(J)emergency preparedness; (K)insurance; and 
(L)other sectors that the Director considers appropriate; (2)consider and identify the interdependencies among the key sectors when developing the vision referred to in paragraph (1); 
(3)create summaries of the existing and planned efforts and programmatic work underway or relevant to supporting State and local stakeholders in achieving greater extreme weather resilience in the short- and long-term for each sector identified under paragraph (1) and across the sectors, specifically including summaries of— (A)individual Federal agency programs, policies, regulations, and initiatives, and research and data collection and dissemination efforts; 
(B)areas of collaboration and coordination across Federal agencies; and (C)areas of coordination with State and local agencies, private entities, and regional cooperation; 
(4)identify specific Federal programs, statutes, regulations, policies, and initiatives which may unintentionally hinder resilience efforts, including an analysis of disincentives, barriers, and incompatible programs, policies, or initiatives across agencies and sectors; (5)examine how the severity and frequency of extreme weather events at the local and regional level may change in the future and communicate these potential risks to stakeholders; 
(6)work together to identify and evaluate existing Federal tools and data to describe, analyze, forecast, and model the potential impacts identified under paragraph (5) and develop recommendations to strengthen their ability to provide reliable and accurate forecasts at the national, regional, State, and local levels; (7)identify gaps and overlaps in Federal agency work, resources, and authorities that impair the ability of the United States to meet the vision for short- and long-term extreme weather resilience, by comparing the goals and objectives identified for each sector and across sectors with the summaries identified in paragraph (3), specifically identifying gaps relating to— 
(A)individual Federal agency programs, policies, and initiatives, and research data collection and dissemination efforts; (B)areas of collaboration and coordination across Federal agencies; and 
(C)areas of coordination with State and local agencies and private entities, and regional cooperation; (8)determine potential measures to address the issues referred to in paragraph (4) and to address the gaps and overlaps referred to in paragraph (7) by— 
(A)designating individual or multiple Federal agencies to address these gaps; (B)building upon existing delivery mechanisms; 
(C)evaluating options for programs, policies, and initiatives that may particularly benefit extreme weather resilience efforts, including the role of ecosystem-based approaches; (D)recommending modifications to existing Federal agency programs, statutes, regulations, policies, and initiatives to better support extreme weather resiliency; 
(E)requesting new authorities and resource requirements, if needed; and (F)identifying existing Federal Government processes that can be built upon to address the purpose of this Act; and 
(9)establish, with the assistance of the General Services Administration or such other Federal agency as the Director may designate, a Federal advisory working group to provide ongoing collective input to the process. (c)Working groupThe Federal advisory working group established pursuant to subsection (b)(9) shall consist of relevant private sector, academic, State and local government, tribal nation, regional organization, vulnerable population, and nongovernmental representatives, with representation from each sector described in paragraph (1). The Director may designate an existing Federal advisory committee under which the working group would operate independently, with the same rights and privileges held by members of the advisory committee. The members of the working group established pursuant to subsection (b)(9) may not simultaneously serve as members of the advisory committee designated pursuant to this subsection. The activities of the working group should complement and not duplicate the stakeholder process conducted under PPD–8. 
5.National Extreme Weather Resilience Action Plan 
(a)In generalBased on the results of the gap and overlap analysis conducted under section 4, the Director, working with the interagency working group established under such section, and considering the efforts described in section 2(a)(9), shall develop a National Extreme Weather Resilience Action Plan (referred to in this section as the Plan)— (1)to build upon existing Federal Government processes referred to in section 4(b)(8)(F)— 
(A)to address the results of the gap and overlap analysis under section 4; and (B)to incorporate the activities required under subsection (c); 
(2)to best utilize existing resources and programs through improved interagency coordination and collaboration; (3)to improve Federal coordination with existing regional entities, State and local governments, networks, and private stakeholders; 
(4)to make data and tools accessible and understandable and to help facilitate information exchange for tribal, State, and local officials, businesses, and other stakeholders in a manner that addresses the needs expressed by these stakeholders; (5)to facilitate public-private partnerships; 
(6)to improve Federal agencies’ economic analytical capacity to assess— (A)the likelihood and potential costs of extreme weather impacts by region and nationally; and 
(B)the relative benefits of potential resilience measures to multiple stakeholders; (7)to provide tools to stakeholders— 
(A)to conduct analyses similar to those described in paragraph (6); and (B)to support decisionmaking; 
(8)to support resiliency plans developed by State and local governments, regional entities, and tribal nations, to the extent possible; and (9)to request further resources, if necessary, to fill in gaps to enable national resilience to extreme weather, including resilience of tribal nations, and particularly vulnerable populations, and the use of green infrastructure and ecosystem-based solutions. 
(b)CooperationAny Federal agency representative contacted by the Director, in the course of developing the Plan, shall be forthright and shall fully cooperate with the Office of Science and Technology Policy, as requested. (c)Required activities (1)ResponsibilitiesThe Plan shall include specific Federal agency and interagency responsibilities, identify potential new authorities, if necessary, and employ risk analysis— 
(A)to address the gaps identified through the gap and overlap analysis; and (B)to improve Federal interagency coordination and Federal coordination with State, regional, local, and tribal partners. 
(2)Available funding opportunities 
(A)IdentificationThe Director shall identify— (i)existing Federal grant programs and other funding opportunities available to support State and local government extreme weather resiliency planning efforts; or 
(ii)projects to advance extreme weather resiliency. (B)PublicationThe Director shall publish the information described in subparagraph (A) in the information portal identified in paragraph (3). 
(C)ResponsibilitiesEach participating agency shall— (i)consider incorporating criteria or guidance into existing relevant Federal grant and other funding opportunities to better support State and local efforts to improve extreme weather resiliency; and 
(ii)evaluate and modify existing Federal funding opportunities, as appropriate, to maximize the return on investment for pre-disaster mitigation activities. (3)Information portal (A)In generalThe Plan shall— 
(i)include the establishment of an online, publicly available information portal for use by Federal agencies, their partners, and stakeholders, that directs users to key data and tools to inform resilience-enhancing efforts; and (ii)build off and be complementary to existing Federal efforts, including data.gov. 
(B)MaintenanceThe coordinating entity identified under paragraph (4) shall be responsible for establishing and maintaining the information portal. (C)Information suppliedInformation shall be supplied as requested by Federal agencies, their partners, academia, and private stakeholders, in coordination with regional, State, local, and tribal agencies. 
(D)ContentsThe information portal established under this paragraph shall direct users to coordinated and systematic information on— (i)best or model practices; 
(ii)data; (iii)case studies; 
(iv)indicators; (v)scientific reports; 
(vi)resilience and vulnerability assessments; (vii)guidance documents and design standards; 
(viii)incentives; (ix)education and communication initiatives; 
(x)decision support tools, including risk management, short- and long-term economic analysis, and predictive models; (xi)planning tools; 
(xii)public and private sources of assistance; and (xiii)such other information as the coordinating entity considers appropriate. 
(4)Coordinating entityThe Plan shall include the identification of a Federal agency, interagency council, office, or program, which participated in the gap and overlap analysis and Plan development. Such entity shall— (A)coordinate the implementation of the Plan; 
(B)track the progress of such implementation; and (C)transfer responsibilities to another Federal agency, interagency council, office, or program to serve as the coordinating entity if the entities participating in the working group agree that circumstances necessitate such a change. 
(5)Resiliency officerEach Federal agency that assists with the gap and overlap analysis required under section 4 shall designate, from among the agency’s senior management, a Senior Resiliency Officer, who shall— (A)facilitate the implementation of the agency’s responsibilities under paragraph (1); 
(B)monitor the agency’s progress and performance in implementing its responsibilities under paragraph (1); (C)report the agency’s progress and performance to the head of the agency and the coordinating entity identified under paragraph (4); and 
(D)serve as the agency lead in ongoing coordination efforts within the Federal agency and between the coordinating entity, other Federal agencies, public and private partners, and stakeholders. (d)Publication (1)Draft planNot later than 420 days after the date of the enactment of this Act, the Director shall publish a draft of the Plan developed under this section in the Federal Register. 
(2)Public comment periodDuring the 60-day period beginning on the date on which the draft Plan is published under paragraph (1), the Director shall— (A)solicit comment from the public; and 
(B)conduct a briefing for Congress to explain the provisions contained in the draft Plan. (3)Final planNot later than 120 days after the end of the public comment period described in paragraph (2), the Director shall publish the final Plan in the Federal Register. 
(e)ImplementationNot later than 630 days after the date of the enactment of this Act, the Director shall begin implementing the final Plan published under subsection (d)(3). (f)FinancingTo the extent possible— 
(1)Federal funding should be used to leverage private sector financing for resilience building activities, consistent with the implementation of the Plan, through public-private partnerships; and (2)Federal grant and loan programs of the Federal agencies participating in the interagency working group for this effort shall consider extreme weather resilience as a key factor when awarding funding, including the projected extreme weather risk to a project over the course of its expected life. 
(g)Tribal, state, and local responsibilitiesThe Plan may not place new unfunded requirements on State or local governments. 6.Authorization of other activities (a)In generalFederal agencies are authorized to develop tools and disseminate information to improve extreme weather resilience in the key sectors set forth in section 4(b)(1). 
(b)Office of science and technology policyIn conducting the gap and overlap analysis under section 4 and developing the National Extreme Weather Resilience Action Plan under section 5, the Director may carry out additional activities in support of the purpose of this Act. 7.Reports (a)Government accountability office reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to Congress that— 
(1)identifies existing Federal Government programs and policies related to disaster relief, response, and recovery that impede improving short- and long-term extreme weather resilience; and (2)make recommendations for how the programs or policies could be structured differently to better support short- and long-term resilience after an extreme weather event. 
(b)Initial reportNot later than 2 years after the date of the enactment of this Act, the Director shall submit a report to Congress that contains— (1)the results of the gap and overlap analysis; 
(2)the final National Extreme Weather Resilience Action Plan; (3)an update on the implementation of the plan; and 
(4)available resources for the sustained implementation of the plan. (c)Triennial reportsNot later than 2 years after the submission of the report under subsection (a), and every 3 years thereafter, the coordinating entity identified under section 5(c)(4), in cooperation with the interagency working group established under section 4(a), shall submit a report to Congress that— 
(1)contains an update of the National Extreme Weather Resilience Action Plan; (2)describes the progress of the plan’s implementation; 
(3)improves upon the original analysis as more information and understanding about extreme weather events becomes available; (4)establishes criteria for prioritization of activities described in the plan; 
(5)reconsiders and makes changes to the plan based on the availability of new information described in paragraph (3); and (6)identifies cost-effective changes to laws, policies, or regulations that could advance the purpose of this Act. 
(d)FEMA reports on funding 
(1)FindingsCongress finds the following: (A)The Federal Emergency Management Agency grant programs are a key vehicle that exists to fund activities related to resiliency planning and projects. 
(B)In order to ensure that the United States becomes more resilient to extreme weather, it is important to ensure that sufficient resources are available to support resiliency activities. (2)ReportsAt the end of each fiscal year, the Administrator of the Federal Emergency Management Agency (in this paragraph referred to as FEMA) shall submit a report to Congress that— 
(A)identifies the amounts that were made available to FEMA during such fiscal year for State and local entities to use for activities that support the purposes of this Act; (B)identifies the amounts disbursed by FEMA to State and local entities during such fiscal year for such activities; 
(C)describes the resources requested by State and local entities for activities that support the purposes of this Act; and (D)identifies the difference between the amounts disbursed by FEMA and the amounts requested from FEMA by State and local entities. 
8.Authorization of appropriations 
(a)Amounts for analysis, plan development and implementation, and reportsThere are authorized to be appropriated such sums as may be necessary for fiscal years 2020 through 2022— (1)to conduct the gap and overlap analysis required under section 4; 
(2)to conduct the activities required under section 5, including the creation and maintenance of the information portal; and (3)to prepare the reports to Congress required under subsections (b) and (c) of section 7. 
(b)Availability of fundsAmounts appropriated pursuant to subsection (a) shall remain available for the purposes set forth in such subsection through December 31, 2022. 